           Case 1:19-cv-03299-WHP Document 82 Filed 10/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          :
EASY SPIRIT, LLC,                                         :
                                                          :
                          Plaintiff,                      :
                                                          :           19cv3299
                 -against-                                :
                                                          :           ORDER
SKECHERS U.S.A., INC. and SKECHERS                        :
U.S.A., INC. II,                                          :
                                                          :
                          Defendants.                     :
                                                          :

WILLIAM H. PAULEY III, Senior United States District Judge:

                 Plaintiff Easy Spirit, LLC moves to file portions of its Counterstatement of

Material Facts to Defendants’ Rule 56.1 Statement of Material Facts (the “Counterstatement”)

and certain supporting documents attached as Exhibits 8C.1, 8C.2, 36, and 38 under seal.1 (ECF

No. 77.) Having reviewed the proposed redactions, this Court finds that they are narrowly

tailored, limited in scope, and justified to protect the confidential and proprietary business

information of Easy Spirit, Defendants, and implicated non-parties.2 See Lugosch v. Pyramid Co.

of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Accordingly, Easy Spirit’s motion to file under

seal is granted with respect to the Counterstatement and Exhibits 8C.1, 8C.2, 36, and 38.

Dated: October 2, 2020
       New York, New York

                                                              SO ORDERED:


                                                              _______________________________
                                                                   WILLIAM H. PAULEY III
                                                                          U.S.D.J.
1
        Easy Spirit also moves to file portions of its Memorandum of Law in Opposition to Defendants’ Motion for
Summary Judgment under seal. However, the publicly-filed version of Easy Spirit’s memorandum is entirely
unredacted. (See ECF No. 78.) Accordingly, that portion of Easy Spirit’s motion is denied as moot.
2
        As noted in Defendants’ letter submission in response to Easy Spirit’s motion to seal, some of Easy Spirit’s
proposed redactions concern information that this Court previously permitted Defendants to file under seal. (See
ECF No. 81, at 2; see also ECF Nos. 51, 52, 73.)
